Hill, J.
1. “ A general warranty of title in a deed, against the claims of all persons, covers defects in the title though known to the purchaser at the time of taking the deed.” Civil Code (1910), §§ 4195, 4194; Amos v. Cosby, 74 Ga. 793; Osburn v. Pritchard, 104 Ga. 145, 146 (30 S. E. 656); Lowery v. Yawn, 111 Ga. 62, 63 (36. S. E. 826).
2. The amended grounds of the motion for new trial are but an elaboration of the general grounds that the verdict was without evidence to support it.
■3. The verdict was authorized by the evidence.
4. Applying to the facts of this case the principle ruled in the first headnote, the judge did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.